DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers of Claims
Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, 
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that there “paragraphs of the specification” are not “individually and consecutively numbered” in that certain paragraphs in the specification do not have paragraph numbering.  For example, see page 1, lines 16-21; page 2, lines 8-9; page 4, lines 1-9 and 11-14; page 5, lines 11-13; page 6, lines 4-8, 14-20, and 24-25; page 7, lines 2-4, 6-9, and 11-23; page 8, lines 4-12; page 9, lines 1-3, 11-15, and 17-25; page 10, lines 8-13, 19-20, and 22-23; page 11, lines 1-13 and 16-22; page 12, lines 1-13 and 16-25; page 13, lines 3-8, 10-20, and 25; page 14, lines 8-14, 20-21, and 24-25; page 15, lines 3-14, 16-19, and 22-25; and, page 16, lines 5-7 and 9-10.  Applicant’s cooperation is requested to make sure that the numbering is correct per the cited rule.
This objection may be overcome by: (1) correction by cancelling all paragraph numbering, or, (2) correction by correcting paragraph numbering to comply with the cited rule.  Correction is hereby required.

Trademarks in the Specification
The use of the terms Blu-ray®; Ethernet®, CompactFlash®, and SD®, each of which is a trade name or a mark used in commerce, has been noted in this application (pages 4-5). Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
As an example of how the correct form of the presentation of the trademark is written, please see the following: Kleenex®, a trademark of Kimberly-Clark Corporation for facial tissues.  In this example, “facial tissues” is the “generic terminology.”
Correction is hereby required.

Machine Translation of Naoya Nakajo (‘086)
The text of the specification of JP 2009/146086 A (Naoya Nakajo), cited by Applicant in the Information Disclosure Statement (IDS) of August 26, 2019 as citation #1 among the foreign patent document citations is as follows in machine translation:
“Description

Conventionally, some in-vehicle failure diagnosis apparatuses have been proposed (for example, Patent Documents 1 to 3).JP 2007-178310 A JP 2007-286018 A JP 2007-253749 A
The failure diagnosis device of Patent Document 1 is a vehicle-mounted radar failure diagnosis device that detects surrounding vehicles and informs the driver of the position information and automatically controls steering, and is where the reflected wave of the radar should be located. For example, a tunnel, a multi-story parking lot, a traffic jam location, a garage, etc. are detected by GPS (Global Positioning System) and map data used in a navigation device, and failure diagnosis of the in-vehicle radar is performed only at that location.At this time, in such a place, the fact that the signal reception intensity of the reflected wave of the radar is larger than a predetermined threshold value is utilized, and a failure is diagnosed when the signal reception intensity is less than the threshold value.
  Moreover, the failure diagnosis device of Patent Document 2 is a device for diagnosing a vehicle failure location that causes exhaust gas degradation, and detects failure by comparing operation data and 
Further, the failure diagnosis apparatus of Patent Document 3 is performing a travel control based on the failure determination of the electromagnetic induction type wheel speed sensor and the output of the wheel speed sensor, in a region where the wheel speed sensor is not affected by external noise. In a region affected by external noise, the threshold value for determination is changed.Areas that are easily affected by external noise are places where road heaters are installed, near high-voltage power transmission lines, and near communication facilities, and these areas are detected by GPS and map data.
However, in the above proposal, failure diagnosis is performed by comparing the current sensor input data with a preset threshold value, and the past traveling history of the vehicle is not taken into consideration. The threshold value is preset according to the vehicle type of the vehicle and stored in the failure diagnosis apparatus.
  Further, in the methods of Patent Document 1 and Patent Document 3, the geographical position where failure diagnosis is performed or not is determined by GPS and map data, but changes in driving conditions that differ depending on terrain, running / stopped state, etc. There is a problem that failure detection and prediction cannot be performed by incorporating.
  The present invention has been made in view of such a problem, and an object of the present invention is to create a normal state model from travel data and perform vehicle failure diagnosis prediction that performs failure diagnosis and prediction specialized for the vehicle. Is to provide a device.
  The invention for solving the above-described problem is a vehicle failure diagnosis and prediction device for detecting and predicting a failure of a running vehicle, wherein the vehicle detects state data of a running vehicle under a predetermined road condition set in advance. State data detection means, state data storage means for storing vehicle state data on the preset predetermined road conditions detected by the vehicle state data detection means, and predetermined data stored in the state data storage means Normal state model creating means for creating a 
Here, the predetermined road condition set in advance includes at least one of an intersection having a high probability of stopping in the same section that frequently travels or a flat road having a high probability of passing at a constant speed. It is desirable.Further, the predetermined road condition set in advance may be a flat road having a length equal to or longer than a predetermined distance, an uphill road and a downhill road having a length longer than a predetermined distance, or a predetermined curvature and length. It may include at least one of curved roads having a length.The vehicle state data detection means detects the predetermined road condition set in advance using GPS and map data.

The failure diagnosis / prediction means determines that a failure has occurred when the vehicle state data is outside the range of the normal state model of the same road condition.Further, the failure diagnosis predicting means predicts state data after a predetermined period by regression analysis of the state data for a predetermined fixed period or a predetermined distance stored in the state data storage means, and the predetermined period It is predicted that there is a possibility of failure when the later state data is outside the range of the normal state model.

  ADVANTAGE OF THE INVENTION According to this invention, it becomes possible to provide the vehicle failure diagnosis prediction apparatus which creates the model of a normal state from driving | running | working data, and performs the failure diagnosis and prediction specialized for the vehicle.
Hereinafter, preferred embodiments of the present invention will be described in detail with reference to the drawings.
As shown in FIG. 1, the vehicle failure diagnosis / prediction device 1 according to the present embodiment includes a control device 10, an in-vehicle sensor 21, a GPS sensor 31, map data 33, and the like.The control device 10 includes a CPU, a ROM, a RAM, an input / output interface, and the like. For example, the control device 10 may be configured as a part of an existing control unit such as an ECU (Electronic Control Unit).
  A vehicle-mounted sensor 21 is connected to the control device 10. The in-vehicle sensor 21 is, for example, a vehicle speed sensor, an engine speed sensor, a water temperature sensor, an accelerator pedal sensor, a brake pedal sensor, a shift position sensor, and the like, and data of each sensor is input to the control device 10 via an input / output interface. The
  A GPS sensor 31 and map data 33 are connected to the control device 10. This is, for example, a navigation system. A GPS signal is received by the GPS sensor 31 to detect the position of the vehicle.
The control device 10 has functions of a vehicle state data detection unit 11, a normal state model creation unit 13, a vehicle state database 15, and a failure diagnosis prediction unit 17.
The vehicle state data detection means 11 receives signals from various in-vehicle sensors 21 attached to each part of the vehicle when the vehicle travels or stops on the same road as a predetermined road condition, and the charging rate, regeneration It collects state data such as electric energy, water temperature, idle speed, exhaust temperature, tire air pressure, fuel consumption, yaw rate, accelerator opening, speed, shift position, etc.Here, the road condition is determined by the GPS sensor 31 and the map data 33. The setting of road conditions will be described later.
The normal state model creation unit 13 accumulates the vehicle state data collected by the vehicle state data detection unit 11 in the vehicle state database 15 for a predetermined period or a predetermined distance for each road condition, and the accumulated state data Create a normal state model fromThe normal state model creating means 13 calculates, for example, an average value μ and standard deviation σ of the accumulated vehicle state data, and sets μ−3σ to μ + 3σ as a normal state model. Note that μ and σ are used as symbols indicating average values and standard deviations. The created normal state model is stored in the vehicle state database 15 for each road condition.
  The failure diagnosis predicting means 17 stores the vehicle state data on the road that meets the road conditions collected by the vehicle state data detecting means 11 after the normal state model is created by the normal state model creating means 13 and stored in the vehicle state database 15. Compared with a normal state model of the same condition, a diagnosis result such as a warning is output as a failure when the normal range of μ−3σ to μ + 3σ is not satisfied.
  Further, the failure diagnosis predicting means 17 performs regression analysis on the vehicle state data of the past predetermined period accumulated in the vehicle state database 15, and the vehicle state data after the predetermined period from the present is within the normal range of the normal state model. If there is a possibility of deviating from the normal range, a diagnosis result such as a warning is output as a failure can be predicted.

FIG. 2 is a flowchart showing the flow of processing of the vehicle state detection means 11.First, the control device 10 sets a road condition (model road) for performing failure diagnosis prediction processing (step 101).Next, at the time of traveling, the control device 10 determines whether or not the traveling position is a model road (road condition) from which state data should be detected (step 102).That is, first, the position of the traveling vehicle is detected by the GPS sensor 31. Then, it is determined whether or not the vehicle position matches the road condition set in step 101.When the traveling position is a model road (Yes in step 102), vehicle state data is detected (step 103). If not (No in step 102), the process in step 102 is repeated.
FIG. 3 is a flowchart showing the flow of processing of the normal state model creation means 13.First, the state data detected by the vehicle state data detection means 11 
Then, for example, when state data for a certain period such as one month or a certain distance such as 1000 km is accumulated in the vehicle state data detection means 11 (step 202), a normal state model is created (step 203).That is, for example, the average value μ and the standard deviation σ of the state data accumulated for each road condition are calculated. A range of μ ± 3σ is set as a normal state model.At this time, the values of μ and σ may be stored in the vehicle state database 15 as a normal state model.The normal state model is not limited to the range of μ ± 3σ, and may be set according to the situation.
With the above processing, the creation of the normal state model is completed, the normal state model is stored in the vehicle state database 15, and the failure diagnosis can be predicted thereafter.That is, for example, a normal state model is created by traveling for a certain period of one month or a certain distance such as 1000 km, and the failure diagnosis is predicted by using the normal state model.

  Then, it is checked whether each current vehicle state data is within a normal range (μ ± 3σ) (step 302). If there is vehicle state data out of the normal range in all vehicle state data (Yes in step 303), it is determined that there is a failure and a warning or the like is output (step 304). Even if it is determined that a failure has occurred, the process may proceed to step 305 in order to perform a failure prediction process for other vehicle state data.
On the other hand, when all the vehicle state data are within the normal range (No in Step 303), a failure prediction process is performed (Step 305).
FIG. 5 is an explanatory diagram of a first example of road conditions (model road). As a road condition, a certain section such as a commuting route that travels frequently can be adopted.In other words, this is a case where the user makes a round trip between his / her home and work every day. In this case, the driver or the like sets a route based on the map data 33 of the navigation system equipped on the vehicle. Then, the driver or the like designates, for example, an intersection with a high probability of stopping (intersection a, intersection b), a flat road with a high probability of passing at a constant speed (flat road c), or the 
When actually traveling on a certain section such as this commuting route, the position of the vehicle is detected by the GPS sensor 31, and the state data is detected at the registered positions (intersections a and b, flat road c). (Step 103).At this time, the traveling direction (for example, traveling from the point A to the point B at the intersection a) is also a road condition.Therefore, in the case of FIG. 5, vehicle state data is detected when the vehicle travels in the A direction and the B direction at the intersections a and b and the flat road c in a certain section from the point A to the point B, and is in a normal state. Used by the model creation means 13 and the failure diagnosis prediction means 17.
FIG. 6 is an example of vehicle state data stored in the vehicle state database 15 by the normal state model creation means 13.For each traveling direction (A / B direction) of intersection a, flat road c, and intersection b which are model road sections, together with the traveling date and time, each vehicle state data (for example, charging rate, regenerative electric energy, water temperature, rotational speed, 
Then, when the vehicle state data for a predetermined period, for example, one month is accumulated in the vehicle state database 15, the normal state model is created by the normal state model creating means 13.FIG. 7 is an example of a normal state model.For example, an average value μ and a standard deviation σ are calculated and stored in the vehicle state database 15 for each traveling direction (A / B direction) of the intersection a, the flat road c, and the intersection b, which are model road sections.
FIG. 8 is an explanatory diagram of the failure diagnosis prediction means 17.The failure diagnosis / prediction means 17 diagnoses and predicts a failure when the vehicle travels on a model road section (for example, intersection a, flat road c, intersection b) after the normal state model is created.
For example, it is assumed that the vehicle stops in the intersection a while traveling in the B direction at o month p day q.At this time, the vehicle state data detection means 11 detects that the 
The vehicle state data is stored in the vehicle state database 15 every time it travels on each model road section.The failure diagnosis predicting means 17 performs regression analysis on each past vehicle state data stored in the vehicle state database 15 as shown in FIG. In the figure, for example, a linear regression model is used.With this regression model, future vehicle state data can be predicted from past vehicle state data.For example, the failure diagnosis predicting means 17 outputs the time to reach a failure when the predicted value of the vehicle state data deviates from the normal range (for example, μ ± 3σ) within a predetermined period.

  FIG. 9 is an explanatory diagram of a second example of road conditions (model road). As a road condition, a road capable of stable driving such as an expressway is adopted. For example, a flat road having a certain length, a gradient road having a certain length (up and down), and a curved road having a certain curvature and length are set as road conditions subject to failure diagnosis.
In the case of a road that can be stably traveled, such as an expressway, a road condition value to be subjected to failure diagnosis is preset and stored (step 101).That is, the length (for example, 500 m) of the flat road, the slope (for example, 3%, 5%, etc.) and the length (for example, 500 m) and the curvature radius (for example, 300 m, 500 m, etc.) and the length of the curved road (500 m) is set.
Then, while the vehicle is traveling, the current traveling position and the position of the map data 33 are referred to and it is determined whether or 
As shown in FIG. 9A, when the map data 33 is traveling on the highway in the upward direction, the vehicle state data detection means 11 is a section that meets the conditions of the model road from the gradient, curvature radius, and distance data. Is detected.As shown in FIG. 9B, when traveling on the highway between p0 and p9, p0 to p1, p4 to p5, and p6 to p7 are flat roads, p1 to p2, p2 to p3, and p3. ˜p4, p5 to p6, p7 to p8, and p8 to p9 are assumed to be gradient paths. In these sections, since each data satisfies the conditions of the model road, the vehicle state data detecting means 11 detects the vehicle state data.On the other hand, in the sections p2 to p3 and p6 to p7, since the distance 
FIG. 10 is an example of vehicle state data stored in the vehicle state database 15 by the normal state model creation means 13.For example, for each model road section (flat road, ascending slope, descending slope) that satisfies the conditions of the model road, each vehicle state data (for example, charging rate, regenerative electric energy, water temperature, rotation speed, exhaust amount, fuel consumption) along with the travel date and time , Yaw rate, accelerator opening) are accumulated in the vehicle state database 15.
Then, when the vehicle state data for a predetermined period (for example, for one month) or a predetermined distance (for example, 1000 km) is accumulated in the vehicle state database 15, the normal state model is created by the normal state model creating means 13. TheFIG. 11 is an example of a normal state model.For example, an average value μ and a standard deviation σ are calculated and stored in the vehicle state database 15 for the flat road, the uphill road, and the downhill road that are model road sections.
The failure diagnosis / prediction means 17 diagnoses and predicts a failure when the vehicle travels on a road that meets the conditions of the 
The vehicle state data is stored in the vehicle state database 15 every time it travels on each model road section.As in the case of the first embodiment, the failure diagnosis prediction means 17 performs regression analysis on each past vehicle state data stored in the vehicle state database 15, as shown in FIG. Then, the failure diagnosis predicting means 17 outputs the time to reach a failure when the predicted value of the vehicle state data deviates from the normal range (for example, μ ± 3σ) within a predetermined period.
  As described above, the vehicle failure diagnosis / prediction device 1 according to the present embodiment makes it possible to detect or predict 
  FIG. 12 is an explanatory diagram of a third example of road conditions (model road). In the model road setting process (step 101 in FIG. 2), road conditions and the like are classified into a plurality of clusters based on cluster analysis, and this cluster is used as a model road. A normal state model is created for each cluster, and in the failure diagnosis, the failure state diagnosis is performed by comparing the normal state model of the cluster corresponding to the running road condition and the vehicle state data.
  As shown in FIG. 12A, a road section having a certain length or more is cut out from the map data 33 (division section of the road). Then, for example, the average value of the gradient and curvature of the divided section of each road is calculated and used as the feature amount of the divided section. Cluster analysis is performed based on this feature amount.
When the cluster analysis is performed, for example, as shown in FIG. 12B, the divided sections of the roads are classified into clusters A to E.Here, data such as average speed may be used as the feature amount. The number of clusters is 5 here, but it may be further increased.

  After traveling for a certain distance (for example, 1000 km) or for a certain time (for example, one month), statistical processing is performed on each accumulated vehicle state data for each cluster (for example, cluster A to cluster E). And the standard deviation σ are stored in the vehicle state database 15 as a normal state model.
FIG. 13 is an example of a normal state model created by the normal state model creation means 13.For each cluster (cluster A to cluster E), an average value μ and a standard deviation σ of vehicle state data such as charging rate, regenerative electric energy, water temperature, rotation speed, displacement, fuel consumption, yaw rate, accelerator opening are stored. Yes.
  The failure diagnosis / prediction means 17 diagnoses and predicts a failure when the vehicle travels on a road having a condition classified as a road condition cluster (for example, cluster A to cluster E) after the normal state model is created.

Further, the vehicle state data is stored in the vehicle state database 15 every time the vehicle travels on each model road section.As in the case of the first embodiment, the failure diagnosis prediction means 17 performs regression analysis on each past vehicle state data stored in the vehicle state database 15, as shown in FIG. Then, the failure diagnosis predicting means 17 outputs the time to reach a failure when the predicted value of the vehicle state data deviates from the normal range (for example, μ ± 3σ) within a predetermined period.
  As described above, by classifying road conditions into a plurality of clusters by the vehicle failure diagnosis and prediction apparatus 1 according to the present embodiment, it is possible to detect or predict a 
  The present invention is not limited to the embodiment described above, and various modifications are possible, and these are also included in the technical scope of the present invention.
The figure which shows the system configuration | structure of the vehicle failure diagnosis prediction apparatus 1 of this Embodiment. A flowchart showing a flow of processing of the vehicle state data detecting means 11 The flowchart which shows the flow of a process of the normal state model preparation means 13 A flowchart showing the flow of processing of the failure diagnosis prediction means 17 The figure explaining the model road conditions of a 1st embodiment Explanatory drawing of the vehicle state data of 1st Embodiment Explanatory drawing of the normal state model of the first embodiment The figure explaining the failure diagnosis prediction means 17 of 1st Embodiment The figure explaining the model road conditions of a 2nd embodiment Explanatory drawing of the vehicle state data of 2nd Embodiment Explanatory drawing of the normal state model of 2nd Embodiment Explanatory drawing of the vehicle state data of 3rd Embodiment Explanatory drawing of the normal state model of 3rd Embodiment

DESCRIPTION OF SYMBOLS 1 ......... Vehicle failure diagnosis prediction device 10 ......... Control device 11 ......... Vehicle state data detection means 13 ......... Normal state model creation means 15 ......... Vehicle state database 17 ......... Failure diagnosis prediction means 21 ... …… In-vehicle sensor 31 …… GPS sensor 33 …… Map data”  (Bold added).

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (‘497) in view of Naoya Nakajo (‘086).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The text of independent claim 1 as newly-amended in the preliminary amendment of August 26, 2019 is as follows:
“1.(currently amended): A failure detection apparatus comprising: processing circuitry to: acquired detected data
Looking, first, to independent claim 1 as newly-amended, Watanabe (‘497) plainly discloses “A failure detection apparatus” (line 1), please see, for example, paragraph [0009] at lines 4-7 and paragraph [0018] at lines 9-10.
The “processing circuitry” in claim 1 at line 2 is met, at least, by the “computer” in Watanabe (‘497), for example, as mentioned in paragraph [0039] at lines 1 and 10-11.  Watanabe (‘497) states plainly in paragraph [0039] that the functions in Watanabe (‘497) can be performed by the disclosed “computer.”
The claim 1 limitation, “acquire, as detected data, sensor data output in a past reference period by a sensor mounted on a moving body” (lines 3-4) is met by the data that has been built up over time (i.e., a “reference period”) in constructing the “warning 
The claim 1 limitation, “determine whether a failure has occurred in the sensor, based on whether detected data indicating a characteristic of a detected object indicated by normal data, which is sensor data output when the sensor is normal, is included in the acquired detected data” (lines 5-8) is substantially-met by Watanabe (‘497) by the comparison of the sensor data in Watanabe (‘497) with the data from the “warning history database 9” in Watanabe (‘497), except that Watanabe (‘497) compares the sensor data to past data from sensors during malfunction or failure, rather than from past data from sensors when they were functioning normally.  Please note the “failure-in-sensor detecting unit 2” in Watanabe (‘497).
Similar to Watanabe (‘497), Naoya Nakajo (‘086) discloses the building up of a “reference period” database by a “normal state model creating means 13” in a “vehicle state database 15” to be used by a disclosed ‘failure diagnosis predicting means 17” for the advantage of predicting future failures among the sensors by comparison of the present sensor data with that stored in the model and the database.  It would have been obvious to one of ordinary skill-in-the-art to combine Naoya Nakajo (‘086) with Watanabe (‘497) so that the combined apparatus stores both data from past sensor failures and data from past normal functioning of the sensors for optimizing the detection of sensor failures and to obtain the advantages taught by Naoya Nakajo (‘086) of being able to predict failure among the sensors.  Please note especially the bold 
In that each and every claimed features in newly-amended, independent claim 1 is plainly present in Watanabe (‘497) in view of Naoya Nakajo (‘086) as applied above, independent claim 1 is obvious over the applied combination of Watanabe (‘497) in view of Naoya Nakajo (‘086).
As for the further limitations of dependent claim 2, in that Watanabe (‘497) discloses generally the detection of relative coordinates and motion of the vehicle to other vehicles, for example, see paragraphs [0045] and [0067], including relative position, relative movement, acceleration, deceleration, and so on, and in that Watanabe (‘497) is directed mainly to monitoring “situations around the vehicle” (paragraph [0009] at lines 1-4), it would have been obvious to one of ordinary skill-in-the-art that relative direction, relative velocity, and sense of movement (toward or away or same) would be normal parameters measured to prevent collisions.
With respect to the further limitations of dependent claim 3, these are met by the detection of different sensors that would cover various ranges of the area around the vehicle as disclosed in Watanabe (‘497), noting, for example, paragraph [0082].
Next, taking the further limitations of dependent claim 7, please see Figures 7, 8, and 9 as well as paragraph [0084] of Watanabe (‘497), where notification is made of which sensors are in failure.

As for independent claim 9 as newly-amended, the limitations of the claim are met by the applied combination of Watanabe (‘497) in view of Naoya Nakajo (‘086) as applied above to independent claim 1, in that claim 9 is the computer-program-product claim corresponding to the apparatus of independent claim 1.  Please note the mention of a “computer program” as mentioned in paragraph [0039] of Watanabe (‘497) at lines 10-11, where any of the memory or storage in the computer would meet the claim 9 “non-transitory computer readable medium” (line 1).  In addition, Naoya Nakajo (‘086) discloses that the function of the invention “are stored as software in a memory such as a ROM of the control device 10.”
Potentially-Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The further limitations of dependent claim 4 as combined with the limitations of independent claim 1 are not disclosed by any of the prior art of record, nor would they have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 5 and 6 is potentially-allowable for, at least, the reasons for which dependent claim 4 is indicated as potentially-allowable.
Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al (‘671) is of general interest for testing sensor data in a vehicle with a “failure monitoring unit 10.”
Farmer (‘491) is of general interest for disclosing a “reference storage device” and for testing if an object is “normally present” based on a comparison with the data from the “reference storage device.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648